 Case 1:07-cr-10010-CBK Document 426 Filed 08/06/20 Page 1 of 5 PageID #: 1737




                             UNITED STATES DISTRICT COURT
                                                                                  FILED
                               DISTRICT OF SOUTH DAKOTA
                                                                                  AUG 0 6 2020

                                    NORTHERN DIVISION



 UNITED STATES OF AMERICA,                                      I:07-CR-I0010-Ol-CBK


                       Plaintiff,
                                                             OPINION AND ORDER ON
        vs.                                              MOTION FOR COMPASSIONATE
                                                                      RELEASE
 JORGE VASQUEZ-HERRERA,

                       Defendant.



                                      INTRODUCTION

       Defendant was charged in this case with conspiring between August 2004 and February
2006 to distribute methamphetamine with seven other defendants. He was one of 32 defendants
indicted on drug charges in the Northern Division during April 2007. Defendant pleaded guilty
to conspiracy to distribute methamphetamine in violation of 21 U.S. C. § 846 and was sentenced
on November 16, 2007, to 240 months custody followed by three years supervised release. He is
currently imprisoned at CI Rivers, a contracted correctional institution in Winton, North
Carolina. The Bureau of Prisons("BOP")has calculated his current release date as October 17,
2020. https://www.bop.gov/inmateloc/ visited August 2, 2020.
       In 2019, defendant filed a "motion for reduction of sentence pursuant to § 3582(c)(2) and
amendments set out in First Step Act." 1:19-CIV-01005-CBK. That motion was filed as a
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Section 3582(c)(2) concerns
sentence reductions based upon subsequent amendments to the Federal Sentencing Guidelines,
which was not the basis of defendant's motion. Therefore, upon initial review, the motion was
construed as a motion for compassionate release under 18 U.S.C. § 3582(c)(l)(A)(i). Defendant
contended that he was entitled to compassionate release because, due to his status as a deportable
alien, he is not eligible for prerelease placement in home confinement or a half-way house as
authorized by 18 U.S.C. § 3624(c)(2). His motion was denied for failure to exhaust his
administrative remedies as to his request for prerelease placement.
Case 1:07-cr-10010-CBK Document 426 Filed 08/06/20 Page 2 of 5 PageID #: 1738



       Defendant has now filed an identical "motion for reduction ofsentence pursuant to
§ 3582(c)(2) and amendments set out in the First Step Act." As set forth above, § 3582(c)(2)is
inapplicable. Defendant's motion was filed as a motion for compassionate release under the
First Step Act. Defendant's request is based upon his ineligibility for prerelease placement
during the last six months of his sentence. He again requests that his sentence be reduced so that
he can immediately be released and deported.
                                           DECISION

I. Compassionate Release.
       The Sentencing Reform Act of 1984,Pub. L. 98-473, Title II, § 212, authorized, inter
alia, the district court, upon motion for the Director of the BOP,to reduce a prison term after
considering the factors set forth in 18 U.S.C. § 3553(a),"if it finds that extraordinary and
compelling reasons warrant such a reduction and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." The United States
Sentencing Commission was established by the Sentencing Reform Act,Pub. L. 98-473, Title II,
§ 217(a), codified at 18 U.S.C. § 3582(c)(1)(A). Effective November 1, 2006, the United States
Sentencing Commission adopted Guidelines § 1B1.13, the policy statement on reduction of a
term ofimprisonment pursuant to § 3582(c)(1)(A). These provisions are known as the
compassionate release provisions ofthe federal criminal code and the Federal Sentencing
Guidelines.

       On December 21, 2018, the First Step Act of2018 was enacted. Pub. L. 115-391. The
First Step Act amended, inter alia, § 3582(c)(1)(A) to increase the use and transparency of
compassionate release. Pub. L. 115-391, § 603(b). The First Step Act added district court
authority to grant compassionate release upon motion of a defendant after the exhaustion of
administrative remedies. The Federal Sentencing Guidelines have not been amended since prior
to the passage ofthe First Step Act in 2018. As a result, the Federal Sentencing Guidelines
address only review of a motion for compassionate release made by the Director of the BOP.
United States v. Rodd.      F.3d     ,    ,2020 WL 4006427, at *4(8th Cir. July 16, 2020).
       Under the First Step Act provisions of the compassionate release statute,
       [T]he court, upon motion ofthe Director of the Bureau ofPrisons, or upon motion
       ofthe defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure ofthe Bureau ofPrisons to bring a motion on the defendant's
       behalf or the lapse of30 days from the receipt of such a request by the warden of
Case 1:07-cr-10010-CBK Document 426 Filed 08/06/20 Page 3 of 5 PageID #: 1739




       the defendant's facility, whichever is earlier, may reduce the term of
       imprisonment(and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion ofthe original term
       ofimprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction; or
              (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
              pursuant to a sentence imposed under section 3559(c), for the offense or offenses
              for which the defendant is currently imprisoned, and a determination has been
              made by the Director ofthe Bureau ofPrisons that the defendant is not a danger to
              the safety of any other person or the community, as provided under section
              3142(g);

       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.
18 U.S.C.§ 3582(c)(1)(A).
II. Exhaustion of Administrative Remedies.

       The district court cannot grant a compassionate release motion xmtil the defendant has
complied with the exhaustion requirements of§ 3582(c)(1)(A). Specifically, the defendant is
required to "appeal a failure ofthe Bureau ofPrisons to bring a motion on the defendant's
behalf or wait"30 days from the receipt of such a request by the warden ofthe defendant's
facility." As Chief Judge Roberto Lange has observed:
       A debate exists... among some district courts as to whether a response from the
       warden alters the thirty-day waiting period and triggers the need to pursue
       administrative appeals or if the defendant may instead move the district court
       directly. Some courts have read the thirty-day bypass provision to allow a court
       to consider a motion brought by a defendant after "the lapse of30 days from the
       receipt of such a request by the warden ofthe defendant's facility," to mean that
       such motion may be brou^t ifthirty days have passed without a response from
       the warden. Other courts have interpreted the thirty-day provision to allow a
       court to act on a defendant's motion thirty days after the warden receives the
       request, even if the warden has denied it and the defendant has not made any
       attempts to appeal that decision administratively. Based on the plain language
       of the statute, this Court will consider [defendant's] motion because more
       than 30 days have passed since the warden received at least one of his
       compassionate release requests.

United States v. Saenz.     F.Supp.2d      ,    ,2020 WL 4347273, at *3(D.S.D. July 29, 2020)
(emphasis added)(internal citations omitted). See also United States v. Morehouse.
F.Supp.2d     ,    ,2020 WL 2836188, at *2(D.S.D. June 1, 2020)(Judge Karen E. Schreier)
 Case 1:07-cr-10010-CBK Document 426 Filed 08/06/20 Page 4 of 5 PageID #: 1740




(motion for compassionate release is ripe for review where defendant submitted his request to the
warden and the warden denied the request). The United States Court of Appeals for the Eighth
Circuit has not directly addressed the exhaustion requirement but has observed in one case that
       the district court recognized that the First Step Act amended § 3582(c)to permit
       an inmate to bring a motion for compassionate release to the court if the inmate
       has exhausted his administrative appeals. The inmate also may go directly to the
       court if the warden of the inmate's facility does not respond to the inmate's
       compassionate-release request within 30 days.

United States v. Rodd.      F.3d. at     ,2020 WL 4006427, at *4. A fair reading of Rodd is that
the exhaustion requirement is met where the defendant either exhausts the administrative appeals
when the warden fails to bring a motion on the defendant's behalf or waits 30 days after
submitting a request to the warden. See also United States v. Harris.       Fed. Appx.      ,    ,
2020 WL 4048690, at *1 (3rd Cir. July 20, 2020)(government conceded that defendant did not
need to completely exhaust the warden's denial). United States v. Alam. 960 F.3d 831,833(6th
Cir. June 2,2020)("They must 'fully exhaust[]ail administrative rights' or else they must wait
for 30 days after the warden's 'receipt of [their] request.'"), and United States v. Springer.
Fed. Appx.      ,    ,2020 WL 3989451, at *3(10th Cir. July 15, 2020)(recognizing
§ 3582(c)(l)(A)'s either/or language).
       Defendant attached documentation to his motion showing that he has exhausted his
administrative appeals of his request to be placed on prerelease status at a half-way house. His
appeal was denied because BOP policy precludes his placement due to the fact that there is a
detainer on file from the U.S. Immigration and Customs Enforcement Agency. Defendant has
not shown that he has requested the BOP to bring a motion for compassionate release on
defendant's behalf nor that he made a request to the warden for compassionate release. He has
continued to request release to a half-way house pursuant to the prerelease provisions of 18
U.S.C. § 3624(c)(2). Any request for a six month reduction in sentence under the compassionate
release provisions § 3582(c)(1)(A) as a "trade off'for the fact that he is otherwise ineligible for
prerelease must first be made to the warden.
Case 1:07-cr-10010-CBK Document 426 Filed 08/06/20 Page 5 of 5 PageID #: 1741




                                       ORDER

     Based upon the foregoing,
     IT IS ORDERED that defendant's motion, Doc. 416, for compassionate release is denied.
     DATED this ^^^^ay of August,2020.
                                        BY THE COURT:




                                        CHARLES B. KORNMANN
                                        United States District Judge
